IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Deree J. Norman,                          :
                             Petitioner   :
                                          :
                v.                        :       No. 690 C.D. 2020
                                          :
Pennsylvania Public Utility               :
Commission,                               :
                         Respondent       :


PER CURIAM                                ORDER

                NOW, April 20, 2021, upon consideration of Petitioner’s

application for reconsideration and Respondent’s answer in response thereto,

the application is denied.